 

Exhibit 10.26

 

RECORDAT10N REQUESTED BY:

 

General Bank

Real Estate Department

1420 East Valley Blvd.

Alhambra, CA 91801

 

WHEN RECORDED MAIL TO:

 

General Bank

Real Estate Department

1420 East Valley Blvd.

Alhambra, CA 91801

 

SEND TAX NOTICES TO:

 

Taitron Components Incorporated

28040 West Harrison Parkway

Valencia, CA 91355                                         
                                                                 FOR RECORDER’S
USE ONLY

--------------------------------------------------------------------------------

 

DEED OF TRUST

 

THIS DEED OF TRUST is dated December 10, 2002, among Taitron Components
Incorporated, a California corporation (“Trustor”); General Bank, whose address
is Real Estate Department, 1420 East Valley Blvd., Alhambra, CA 91801 (referred
to below sometimes as “Lender” and sometimes as “Beneficiary”); and United Title
Company, whose address is 3250 Wilshire Boulevard, 18th floor, Los Angeles, CA
90010 (referred to below as “Trustee”).

 

CONVEYANCE AND GRANT. For valuable consideration, Trustor irrevocably grants,
transfers and assigns to Trustee in trust, with power of sale, for the benefit
of Lender as Beneficiary, all of Trustor’s right, title, and interest in and to
the following described real property, together with all’existing or
subsequently erected or affixed buildings, improvements and fixtures; all
easements, rights of way, and appurtenances; all water, water rights and ditch
rights (including stock in utilities with ditch or irrigation rights); and all
other rights royalties and profits relating to the real property, including
without limitation all minerals, oil, gas, geothermal and similar matters, (the
Real Property ) located in LOS Angeles County, State of California:

 

See Exhibit “A”, which is attached to this Deed of Trust and made a part of this
Deed of Trust as if fully set forth herein.

 

The Real Property or its address is commonly known as 28040 West Harrison
Parkway, Valencia, CA 91355. The Assessor’s Parcel Number for the Real Property
is 3271-025-06

 

Trustor presently assigns to Lender (also known as Beneficiary in this Deed of
Trust) all of Trustor’s right, title, and interest in and to all present and
future leases of the Property and all Rents from the Property. This is an
absolute assignment of Rents made in connection with an obligation secured by
real property pursuant to California Civil Code Section 2938. In addition,
Trustor grants to Lender a Uniform Commercial Code security interest in the
Persona! Property and Rents.

 

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND PERSONAL PROPERTY IS GIVEN TO SECURE (A) PAYMENT OF THE
INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE, THE
RELATED DOCUMENTS, AND THIS DEED OF TRUST. THIS DEED OF TRUST IS GIVEN AND
ACCEPTED ON THE FOLLOWING TERMS:

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Deed of Trust,
Trustor shall pay to Lender all amounts secured by this Deed of Trust as they
become due, and shall strictly and in a timely manner perform all of Trustor’s
obligations under the Note, this Deed of Trust, and the Related Documents.

 

POSSESSION AND MAINTENANCE OF THE PROPERTY. Trustor agrees that Trustor’s
possession and use of the Property shall be governed by the following
provisions:

 

Possession and Use. Until the occurrence of an F-vsnt of Default, Trustor may
(1) remain in possession and control of the Property; (2) use, operate or manage
the Property; and (3) collect the Rents from the Property.

 

Duty to Maintain. Trustor shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.

 

Compliance With Environmental Laws. Trustor represents and warrants to Lender
that: (1) During the period of Trustor’s ownership of the Property, there has
been no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from the Property; (2) Trustor has no knowledge of, or reason to believe that
there has been, except as previously disclosed to and acknowledged by Lender in
writing, (a) any breach or violation of any Environmental Laws, (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Property by any
prior owners or occupants of the Property, or (c) any actual or threatened
litigation or claims of any kind by any person relating to such matters; and (3)
Except as previously disclosed to and acknowledged by Lender in writing, (a)
neither Trustor nor any tenant contractor agent or other authorized user of the
Property shall use, generate, manufacture, store, treat, dispose of or release
any Hazardous Substance on, under, about or from the Property; and (b) any such
activity shall be conducted in compliance with all applicable federal state and
local laws, regulations and ordinances, including without limitation all
Environmental Laws. Trustor authorizes Lender and its agents to enter upon the
Property to make such inspections and tests, at Trustor’s expense, as Lender may
deem appropriate to determine compliance of the Property with this section of
the Deed of Trust. Any inspections or tests made by Lender shall be for Lender’s



--------------------------------------------------------------------------------

 

DEED OF TRUST

 

Loan No: 7015171550

 

(Continued)

 

Page 2

 

purposes only and shall not be construed to create any responsibility or
liability on the part of Lender to Trustor or to any other person. The
representations and warranties contained herein are based on Trustor’s due
diligence in investigating the Property for Hazardous Substances. Trustor hereby
(1) releases and waives any future claims against Lender for indemnity or
contribution in the event Trustor becomes liable for cleanup or other costs
under any such laws; and (2) agrees to indemnify and hold harmless Lender
against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Deed of Trust or as a consequence of any
use, generation, manufacture, storage, disposal, release or threatened release
occurring prior to Trustor’s ownership or interest in the Property, whether or
not the same was or should have been known to Trustor. The provisions of this
section of the Deed of Trust, including the obligation to indemnify, shall
survive the payment of the Indebtedness and the satisfaction and reconveyance of
the lien of this Deed of Trust and shall not be affected by Lender’s acquisition
of any interest in the Property, whether by foreclosure or otherwise.

 

Nuisance, Waste. Trustor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property. Without limiting the generality of the foregoing,
Trustor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender’s prior written consent.

 

Removal of Improvements. Trustor shall not demolish or remove any Improvements
from the Real Property without Lender’s prior written consent. As a condition to
the removal of any Improvements, Lender may require Trustor to make arrangements
satisfactory to Lender to replace such Improvements with Improvements of at
least equal value.

 

Lender’s Right to Enter. Lender and Lender’s agents and representatives may
enter upon the Real Property at all reasonable times to attend to Lender’s
interests and to inspect the Real Property for purposes of Trustor’s compliance
with the terms and conditions of this Deed of Trust.

 

Compliance with Governmental Requirements. Trustor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act. Trustor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Trustor has notified Lender in writing prior to doing so and so long as, in
Lender’s sole opinion, Lender’s interests in the Property are not jeopardized.
Lender may require Trustor to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender’s interest.

 

Duty to Protect. Trustor agrees neither to abandon or leave unattended the
Property. Trustor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

 

TAXES AND LIENS. The following provisions relating to the taxes and liens on the
Property are part of this Deed of Trust:

 

Payment. Trustor shall pay when due (and in all events at least ten (10) days
prior to delinquency) all taxes, special taxes, assessments, charges (including
water and sewer), fines and impositions levied against or on account of the
Property, and shall pay when due all claims !or work done on or for services
rendered or material furnished to the Property. Trustor shall maintain the
Property free of all liens having priority over or equal to the interest of
Lender under this Deed of Trust, except for the lien of taxes and assessments
not due and except as otherwise provided in this Deed of Trust.

 

Right to Contest. Trustor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender’s interest in the Property is not jeopardized. If a lien arises or is
filed as a result of nonpayment, Trustor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Trustor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and attorneys’ fees, or other charges that could accrue as a
result of a foreclosure or sale under the lien. In any contest, Trustor shall
defend itself and Lender and shall satisfy any adverse judgment before
enforcement against the Property. Trustor shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

 

Evidence of Payment. Trustor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

 

Notice of Construction. Trustor shall notify Lender at least fifteen (15) days
before any work is commenced, any services are furnished, or any materials are
supplied to the Property, if any mechanic’s lien, materialmen’s lien, or other
lien could be asserted on account of the work, services, or materials and the
cost exceeds $1,000.00. Trustor will upon request of Lender furnish to Lender
advance assurances satisfactory to Lender that Trustor can and will pay the cost
of such improvements.

 

PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the
Property are a part of this Deed of Trust.

 

Maintenance of Insurance. Trustor shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender. Trustor shall also procure and
maintain comprehensive general liability insurance in such coverage amounts as
Lender may request with Trustee and Lender being named as additional insureds in
such liability insurance policies. Additionally, Trustee shall maintain such
other insurance, including but not limited to hazard, business interruption, and
boiler insurance, as Lender may reasonably require. Notwithstanding the
foregoing, in no event shall Trustor be required to provide hazard insurance in
excess of the replacement value of the improvements on the Real Property.
Policies shall be written in form, amounts, coverages and basis reasonably
acceptable to Lender and issued by a company or companies reasonably acceptable
to Lender. Trustor, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least thirty (30) days prior written notice to Lender. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Trustor or any other person. Should the Real Property be located in an area
designated by the Director of the Federal Emergency Management Agency as a
special flood hazard area, Trustor agrees to obtain and maintain Federal Flood
Insurance, if available, within 45 days after notice is given by Lender that the
Property is located in a special flood hazard area, for the full unpaid
principal balance of the loan and any prior liens on the property securing the
loan, up to the maximum policy limits set under the National Flood Insurance



--------------------------------------------------------------------------------

 

DEED OF TRUST

 

Loan No: 7015171550

 

(Continued)

 

Page 3

 

Program, or as otherwise required by Lender, and to maintain such insurance for
the term of the loan.

 

Application of Proceeds. Trustor shall promptly notify Lender of any loss or
damage to the Property if the estimated cost of repair or replacement exceeds
$1,000.00. Lender may make proof of loss if Trustor fails to do so within
fifteen (15) days of the casualty, fin Lender’s sole judgment Lender’s security
interest in the Property has been impaired, Lender may, at Lender’s election,
receive and retain the proceeds of any insurance and apply the proceeds to the
reduction of the Indebtedness, payment of any lien affecting the Property, or
the restoration and repair of the Property. If the proceeds are to be applied to
restoration and repair, Trustor shall repair or replace the damaged or destroyed
improvements in a manner satisfactory to Lender. Lender shall upon satisfactory
proof of such expenditure, pay or reimburse Trustor from the proceeds for the
reasonable cost of repair or restoration if Trustor is not in default under this
Deed of Trust. Any proceeds which have not been disbursed within 180 days after
their receipt and which Lender has not committed to the repair or restoration of
he Property shall used first to pay any amount owing to Lender under this Deed
of Trust, then to pay accrued interest and the remainder if any, shall be
applied to the principal balance of the Indebtedness. If Lender holds any
proceeds after payment in full of the Indebtedness, such proceeds shall be paid
to Trustor as Trustor’s interests may appear.

 

Trustor’s Report on Insurance. Upon request of Lender, however not more than
once a year, Trustor shall furnish to Lender a report on each existing policy of
insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the
amount of the policy; (4) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (5) the
expiration date of the policy. Trustor shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Property.

 

LENDER’S EXPENDITURES If any action or proceeding is commenced that would
materially affect Lender’s interest in the Property or if Trustor Fails to
comply with any provision of this Deed of Trust or any Related Documents,
including but not limited to Trustor’s failure to discharge or pay when due any
amounts Trustor is required to discharge or pay under this Deed of Trust or any
Related Documents, Lender on Trustor s behalf may (but shall not obligated o)
take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes liens security interests, encumbrances and other
claims, at any time levied or placed on the Property and paying a I costs for
insuring maintaining and preserving the Property. All such expenditures incurred
or paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Trustor. All such expenses will become a part of the Indebtedness and, at
Lender’s option will (A) be payable on demand; (B) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either (1) the term of any applicable insurance policy; or
(2) the remaining term of the note; or (C) be treated as a balloon payments
which will be due and payable at the Note’s maturity. The Deed of Trust also
will secure payment of these amounts. Such right shall be in addition to all
other rights and remedies to which Lender may be entitled upon Default.

 

WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of
the Property are a part of this Deed of Trust:

 

Title. Trustor warrants that: (a) Trustor holds good and marketable title of
record to the Property in fee simple free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issue in favor
of, and accepted by, Lender in connection with this Deed of Trust, and (b)
Trustor has the full right, power, and authority to execute and deliver this
Deed of Trust to Lender.

 

Defense of Title. Subject to the exception in the paragraph above, Trustor
warrants and will forever defend the title to the Property against the lawful
claims of all persons. In the event any action or proceeding is commenced that
questions Trustor’s title or the interest of Trustee or Lender under this Deed
of Trust, Trustor shall defend the action at Trustor’s expense Trustor may be
the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lender’s own choice, and Trustor will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation.

 

Compliance With Laws. Trustor warrants that the Property and Trustor’s use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Trustor in this Deed of Trust shall survive the execution and
delivery of this Deed of Trust, shall be continuing in nature, and shall remain
in full force and effect until such time as Trustor’s Indebtedness shall be paid
in full.

 

CONDEMNATION. The following provisions relating to eminent domain and inverse
condemnation proceedings are a part of this Deed of Trust:

 

Proceedings. If any eminent domain or inverse condemnation proceeding is
commenced affecting the Property, Trustor shall promptly Notify Lender in
writing and Trustor shall promptly take such steps as may be necessary to pursue
or defend the action and obtain the award. Trustor or may be the nominal party
in any such proceeding, but Lender shall be entitled at its election, to
participate in the proceeding and to be represented in the proceeding by counsel
of its own choice, and Trustor will deliver or cause to be delivered to Lender
such instruments and documentation as may be requested by Lender from time to
time to permit such participation.

 

Application of Net Proceeds. If any award is made or settlement entered into in
any condemnation proceedings affecting all or any part of the Property or by any
proceeding or purchase in lieu of condemnation, Lender may at its election and
to the extent permitted by law, require that all or any portion of the award or
settlement be applied to the Indebtedness and to the repayment of all reasonable
costs, expenses, and attorneys’ fees incurred by Trustee or Lender in connection
with the condemnation proceedings.

 

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following
provisions relating to governmental taxes, fees and charges are a part of this
Deed of Trust:

 

Current Taxes, Fees and Charges. Upon request by Lender, Trustor shall execute
such documents in addition to this Deed of Trust and take whatever other action
is requested by Lender to perfect and continue Lender’s lien on the Real
Property. Trustor shall reimburse Lender to all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Deed of trust, including without limitation all taxes, fees, documentary stamps,
and other charges for recording or registering this Deed of Trust.

 

Taxes. The following shall constitute taxes to which this section applies: (1) a
specific tax upon this type of Deed of Trust or upon all or any part of the
Indebtedness secured by this Deed of Trust; (2) a specific tax on Trustor which
Trustor is authorized or required to deduct from payments on the Indebtedness
secured by this type of Deed of Trust; (3) a tax on this type of Deed of Trust
chargeable against the Lender or the holder of the Note; and (4) a specific tax
on all or any portion of the Indebtedness or on payments of principal and
interest made by



--------------------------------------------------------------------------------

 

DEED OF TRUST

 

Loan No: 7015171550

 

(Continued)

 

Page 4

 

Trustor.

 

Subsequent Taxes. If any tax to which this section applies is enacted subsequent
to the date of this Deed of Trust, this event shall have the same effect as an
Event of Default, and Lender may exercise any or all of its available remedies
for an Event of Default as provided below unless Trustor either (1) pays the tax
before it becomes delinquent, or (2) contests the tax as provided above in the
Taxes and Liens section and deposits with Lender cash or a sufficient corporate
surety bond or other security satisfactory to Lender.

 

SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to
this Deed of Trust as a security agreement are a part of this Deed of Trust:

 

Security Agreement. This instrument shall constitute a Security Agreement to the
extent any of the Property constitutes fixtures, and Lender shall have all of
the rights of a secured party under the Uniform Commercial Code as amended from
time to time.

 

Security Interest. Upon request by Lender, Trustor shall execute financing
statements and take whatever other action is requested by Lender to perfect and
continue Lender’s security interest in the Rents and Personal Property. Trustor
shall reimburse Lender for all expenses incurred in perfecting or continuing
this security interest. Upon default, Trustor shall not remove, sever or detach
the Personal Property from the Property. Upon default, Trustor shall assemble
any Personal Property not affixed to the Property in a manner and at a place
reasonably convenient to Trustor and Lender and make it available to Lender
within three (3) days after receipt of written demand from Lender to the extent
permitted by applicable law.

 

Addresses. The mailing addresses of Trustor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Deed of
Trust may be obtained (each as required by the Uniform Commercial Code) are as
stated on the first page of this Deed of Trust.

 

FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to
further assurances and attorney-in-fact are a part of this Deed of Trust:

 

Further Assurances. At any time, and from time to time, upon request of Lender,
Trustor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender’s designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and all
such mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve (1) Trustor’s obligations under the Note, this Deed of Trust, and the
Related Documents, and (2) the liens and security interests created by this Deed
of Trust as first and prior liens on the Property, whether now owned or
hereafter acquired by Trustor. Unless prohibited by law or Lender agrees to the
contrary in writing, Trustor shall reimburse Lender for all costs and expenses
incurred in connection with the matters referred to in this paragraph.

 

Attorney-in-Fact. If Trustor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Trustor and at
Trustor’s expense. For such purposes, Trustor hereby irrevocably appoints Lender
as Trustor’s attorney-in-fact for the purpose of making, executing, delivering,
filing, recording, and doing all other things as may be necessary or desirable,
in Lender’s sole opinion, to accomplish the matters referred to in the preceding
paragraph.

 

FULL PERFORMANCE. If Trustor pays all the Indebtedness when due, and otherwise
performs all the obligations imposed upon Trustor under this Deed of Trust,
Lender shall execute and deliver to Trustee a request (or full reconveyance and
shall execute and deliver to Trustor suitable statements of termination of any
financing statement on file evidencing Lender’s security interest in the Rents
and the Personal Property. Lender may charge Trustor a reasonable reconveyance
fee at the time of reconveyance.

 

EVENTS OF DEFAULT. Each of the following, at Lender’s option, shall constitute
an Event of Default under this Deed of Trust:

 

Payment Default. Trustor fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Trustor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Deed of Trust or in any of
the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Trustor.

 

Compliance Default. Failure to comply with any other term, obligation, covenant
or condition contained in this Deed of Trust, the Note or in any of the Related
Documents. If such a failure is curable and if Trustor has not been given a
notice of a breach of the same provision of this Deed of Trust within the
preceding twelve (12) months, it may be cured (and no Event of Default w have
occurred) if Trustor, after Lender sends written notice demanding cure of such
failure: (a) cures the failure within fifteen (15) days; or (b) if the cure
requires more than fifteen (15) days, immediately initiates steps sufficient to
cure the failure and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

Default on Other Payments. Failure of Trustor within the time required by this
Deed of Trust to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, convenant or condition contained in any environmental
agreement executed in connection with the Property.

 

Default in Favor of Third Parties. Should Trustor default under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Trustor’s property or Trustor’s ability to repay the Indebtedness
or perform their respective obligations under this Deed of Trust or any of the
Related Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Trustor or on Trustor’s behalf under this Deed of Trust or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Defective Collateralization. This Deed of Trust or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Insolvency. The dissolution or termination of Trustor’s existence as a going
business, the insolvency of Trustor, the appointment of a



--------------------------------------------------------------------------------

 

DEED OF TRUST

 

Loan No: 7015171550

 

(Continued)

 

Page 5

 

receiver for any part of Trustor’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Trustor.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Trustor or by any governmental agency against
any property securing the Indebtedness. This includes a garnishment of any of
Trustor’s accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Trustor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Trustor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.

 

Breach of Other Agreement. Any breach by Trustor under the terms of any other
agreement between Trustor and Lender that is not remedied within any grace
period provided therein, including without limitation any agreement concerning
any indebtedness or other obligation of Trustor to Lender, whether existing now
or later.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes-or disputes the validity of, or liability under,
any Guaranty of the Indebtedness. In the event of a death, Lender, at its
option, may, but shall not be required to, permit the guarantor’s estate to
assume unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.

 

Adverse Change. A material adverse change occurs in Trustor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Right to Cure. If such a failure is curable and if Trustor has not been given a
notice of a breach of the same provision of this Deed of Trust within the
preceding twelve (12) months, it may be cured (and no Event of Default will have
occurred) if Trustor, after Lender sends written notice demanding cure of such
failure: (a) cures the failure within fifteen (15) days; or (b) if the cure
requires more than fifteen (15) days, immediately initiates steps sufficient to
cure the failure and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Deed of
Trust, at any time thereafter, Trustee or Lender may exercise any one or more of
the following rights and remedies:

 

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Trustor under this Deed of Trust, after
Trustor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.

 

Foreclosure by Sale. Upon an Event of Default under this Deed of Trust,
Beneficiary may declare the entire Indebtedness secured by this Deed of Trust
immediately due and payable by delivery to Trustee of written declaration of
default and demand for sale and of written notice of default and of election to
cause to be sold the Property, which notice Trustee shall cause to be filed for
record. Beneficiary also shall deposit with Trustee this Deed of Trust, the
Note, other documents requested by Trustee, and all documents evidencing
expenditures secured hereby. After the lapse of such time as may then be
required by law following the recordation of the notice of default, and notice
of sale having been given as then required by law. Trustee, without demand on
Trustor, shall sell the Property at the time and place fixed by it in the notice
of sale, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder for cash in lawful money of
the United States, payable at time of sale. Trustee may postpone sale of all or
any portion of the Property by public announcement at such time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement in accordance with
applicable law. Trustee shall deliver to such purchaser its deed conveying the
Property so sold, but without any covenant or warranty, express or implied. The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person, including Trustor, Trustee or Beneficiary may
purchase at such sale. After deducting all costs, fees and expenses of Trustee
and of this Trust, including cost of evidence of title in connection with sale,
Trustee shall apply the proceeds of sale to payment of: all sums expended under
the terms hereof, not then repaid, with accrued interest at the amount allowed
by law in effect at the date hereof; all other sums then secured hereby; and the
remainder, if any, to the person or persons legally entitled thereto.

 

Judicial Foreclosure. With respect to a” or any part of the Real Property,
Lender shall have the right in lieu of foreclosure by power of sale to foreclose
by judicial foreclosure in accordance with and to the full extent provided by
California law.

 

UCC Remedies. With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code, including without limitation the right to recover any
deficiency in the manner and to the full extent provided by California law.

 

Collect Rents. Lender shall have the right, without notice to Trustor to take
possession of and manage the Property and collect the Rents, including amounts
past due and unpaid, and apply the net proceeds, over and above Lender’s costs,
against the Indebtedness. In furtherance of this right, Lender may require any
tenant or other user of the Property to make payments of rent or use fees
directly to Lender. If the Rents are collected by Lender, then Trustor
irrevocably designates Lender as Trustor’s attorney-in-fact to endorse
instruments received in payment thereof in the name of Trustor and to negotiate
the same and collect the proceeds. Payments by tenants or other users to Lender
in response to Lender’s demand shall satisfy the obligations for which the
payments are made, whether or not any proper grounds for the demand existed.
Lender may exercise its rights under this subparagraph either in person, by
agent, or through a receiver.

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender’s right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

 

Tenancy at Sufferance. If Trustor remains in possession or the Property after
the Property is sold as provided above or Lender otherwise

 



--------------------------------------------------------------------------------

 

DEED OF TRUST

 

Loan No: 7015171550

 

(Continued)

 

Page 6

 

becomes entitled to possession of the Property upon default of Truslor, Trustor
shall become a tenant at sufferance of Lender or the purchaser of the Property
and shall, at Lender’s option, either (1) pay a reasonable rental for the use of
the Property, or (2) vacate the Property immediately upon the demand of Lender.

 

Other Remedies. Trustee or Lender shall have any other right or remedy provided
in this Deed of Trust or the Note or by law.

 

Notice of Sale. Lender shall give Trustor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made. Reasonable notice shall mean notice given at least ten (10) days before
the time of the sale or disposition. Any sale of the Personal Property may be
made in conjunction with any sale of the Real Property.

 

Sale of the Property. To the extent permitted by applicable law, Trustor hereby
waives any and all rights to have the Property marshalled. In exercising its
rights and remedies, the Trustee or Lender shall be free to sell all or any part
of the Property together or separately, in one sale or by separate sales. Lender
shall be entitled to bid at any public sale on all or any portion of the
Property.

 

Attorneys’ Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Deed of Trust, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender’s
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender’s attorneys’ fees and
Lender’s legal expenses, whether or not there is a lawsuit, including attorneys’
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors’ reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law. Trustor also wilt pay any court costs, in addition to all other
sums provided by law.

 

Rights of Trustee. Trustee shall have all of the rights and duties of Lender as
set forth in this section.

 

POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the
powers and obligations of Trustee are part of this Deed of Trust:

 

Powers of Trustee. In addition to all powers of Trustee arising as a matter of
law, Trustee shall have the power to lake the following actions with respect to
the Property upon the written request of Lender and Trustor: (a) join in
preparing and filing a map or plat of the Real Property, including the
dedication of streets or other rights to the public; (b) join in granting any
easement or creating any restriction on the Real Property; and (c) join in any
subordination or other agreement affecting this Deed of Trust or the interest of
Lender under this Deed of Trust,

 

Obligations to Notify. Trustee shall not be obligated to notify any other party
of a pending sale under any other trust deed or lien, or of any action or
proceeding in which Trustor, Lender, or Trustee shall be a party, unless the
action or proceeding is brought by Trustee.

 

Trustee. Trustee shall meet all qualifications required for Trustee under
applicable law. In addition to the rights and remedies set forth above, with
respect to all or any part of the Property, the Trustee shall have the right to
foreclose by notice and sale, and Lender shall have the right to foreclose by
judicial foreclosure, in either case in accordance with and to the full extent
provided by applicable law.

 

Successor Trustee. Lender, at Lender’s option, may from time to time appoint a
successor Trustee to any Trustee appointed under this Deed of Trust by an
instrument executed and acknowledged by Lender and recorded in the office of the
recorder of Los Angeles County, State of California. The instrument shall
contain, in addition to all other matters required by state law, the names of
the original Lender, Trustee, and Trustor, the book and page where this Deed of
Trust is recorded, and the name and address of the successor trustee, and the
instrument shali be executed and acknowledged by Lender or its successors in
interest. The successor trustee, without conveyance of the Property, shall
succeed to all the titie, power, and duties conferred upon the Trustee in this
Deed of Trust and by applicable law. This procedure for substitution of Trustee
shall govern to the exclusion of all other provisions for substitution.

 

Acceptance by Trustee. Trustee accepts this Trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law.

 

NOTICES. Any notice required to be given under this Deed of Trust shall be given
in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Deed of
Trust. Trustor requests that copies of any notices of default and sale be
directed to Trustor’s address shown near the beginning of this Deed of Trust.
All copies of notices of foreclosure from the holder of any lien which has
priority over this Deed of Trust shall be sent to Lender’s address, as shown
near the beginning of this Deed of Trust. Any part/ may change its address for
notices under this Deed of Trust by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party’s
address. For notice purposes, Trustor agrees to keep Lender informed at all
times of Trustor’s current address. Unless otherwise provided or required by
law, if there is more than one Trustor, any notice given by Lender to any
Trustor is deemed to be notice given to all Trustors.

 

STATEMENT OF OBLIGATION FEE. Lender may coiled a fee, not to exceed the maximum
amount permitted by law, for furnishing the statement of obligation as provided
by Section 2943 of the Civil Code of California.

 

RIDER. See “Rider to Deed of Trust” attached hereto and made a part hereof.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Deed of Trust:

 

Amendments. This Deed of Trust, together with any Related Documents, constitutes
the entire understanding and agreement Of the parties as to the matters set
forth in this Deed of Trust. No alteration of or amendment to this Deed of Trust
shall be effective unless given in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.

 

Annual Reports. If the Property is used for purposes other than Trustor’s
residence, Trustor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Trustor’s previous
fiscal year in such form and detail as Lender shall require. “Net operating
income” shall mean all cash receipts from the Property less all cash
expenditures made in connection with the

 



--------------------------------------------------------------------------------

 

DEED OF TRUST

 

Loan No: 7015171550

  

(Continued)            

  

Page 7

 

operation of the Property.

 

Caption Headings. Caption headings in this Deed of Trust are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Deed of Trust.

 

Merger. There shall be no merger of the interest or estate created by this Deed
of Trust with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Governing Law. This Deed of Trust will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This Deed
of Trust has been accepted by Lender in the State of California.

 

Choice of Venue. If there is a lawsuit, Trustor agrees upon Lender’s request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Deed of Trust unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Deed of Trust shall not prejudice or constitute a waiver of Lender’s
right otherwise to demand strict compliance with that provision or any other
provision of this Deed of Trust. No prior waiver by Lender, nor an^ course of
dealing between Lender and Trustor, shall constitute a waiver of any of Lender’s
rights or of any of Trustor’s obligations as to any future transactions.
Whenever the consent of Lender is required under this Deed of Trust, the
granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Deed of Trust to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Deed of Trust. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Deed of Trust shall not
affect the legality, validity or enforceability of any other provision of this
Deed of Trust.

 

Successors and Assigns. Subject to any limitations stated in this Deed of Trust
on transfer of Trustor’s interest, this Deed of Trust shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Property becomes vested in a person other than Trustor, Lender, without
notice to Trustor, may deal with Trustor’s successors with reference to this
Deed of Trust and the Indebtedness by way of forbearance or extension without
releasing Trustor from the obligations of this Deed of Trust or liability under
the Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this Deed
of Trust.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Deed of Trust. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Deed of Trust shall have
the meanings attributed to such terms in the Uniform Commercial Code:

 

Beneficiary. The word “Beneficiary” means General Bank, and its successors and
assigns.

 

Borrower. The word “Borrower” means Taitron Components Incorporated.

 

Deed of Trust. The words “Deed of Trust” mean this Deed of Trust among Trustor,
Lender, and Trustee, and includes without limitation all assignment and security
interest provisions relating to the Personal Property and Rents.

 

Default. The word “Default” means the Default set forth in this Deed of Trust in
the section titled “Default”.

 

Environmental Laws. The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, e! seq., or other applicable stale or federal laws, rules, or regulations
adopted pursuant thereto.

 

Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Deed of Trust in the events of default section of this Deed of
Trust.

 

Guaranty. The word “Guaranty” means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

Hazardous Substances. The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.                         :

 

Improvements. The word “Improvements” means all. existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real
Property.             ;

 

Indebtedness. The word “Indebtedness” means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Trustor’s obligations or expenses incurred by
Trustee or Lender to enforce Trustor’s obligations under this Deed of Trust,
together with interest on such amounts as provided in this Deed of Trust.

 

Lender. The word “Lender” means General Bank, its successors and assigns.



--------------------------------------------------------------------------------

 

DEED OF TRUST

 

Loan No: 7015171550

  

(Continued)            

  

Page 8

 

Note. The word “Note” means the promissory note dated December 10, 2002, in the
original principal amount Of $2,625,000.00 from Trustor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

 

Personal Property. The words “Personal Property” mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Trustor, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property.

 

Property. The word “Property” means collectively the Real Property and the
Personal Property.

 

Real Property. The words “Real Property” mean the real property, interests and
rights, as further described in this Deed of Trust.

 

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

Rents. The word “Rents” means all present and future leases, rents, revenues,
income, issues, royalties, profits, and other benefits derived from the Property
together with the cash proceeds of the Rents.

 

Trustee. The word Trustee” means United Title Company, whose address is 3250
Wilshire Boulevard, 18th floor, Los Angeles, CA 90010 and any substitute or
successor trustees.

 

Trustor. The word Trustor” means Taitron Components Incorporated.

 

TRUSTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
TRUSTOR AGREES TO ITS TERMS, INCLUDING THE VARIABLE RATE PROVISIONS OF THE NOTE
SECURED BY THIS DEED OF TRUST.

 

TRUSTOR:

 

TAITRON COMPONENTS INCORPORATED

 

By:

 

 

--------------------------------------------------------------------------------

   

Stewart Wang, Chief Executive Officer of Taitron Components Incorporated

 

--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF                             

 

COUNTY OF                         

 

On                          , 20     before me,
                                                             , personally
appeared Stewart Wang, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person; whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

 

      WITNESS my hand and official seal

 

Signature  

 

 

--------------------------------------------------------------------------------

     



--------------------------------------------------------------------------------

 

RIDER TO DEED OF TRUST

 

The following provisions are part of the foregoing Deed of Trust in favor of
GENERAL BANK as Beneficiary:

 

Each Trustor hereby agrees not to give, create, or permit the creation of, or
agree to any further liens, mortgages or encumbrance, or any part of or interest
thereof, without the prior written and recorded consent of Beneficiary.
Beneficiary may withhold its consent in its sole, arbitrary, and unfettered
discretion.

 

Any giving, placement, creation or agreement to give, place or create any lien,
mortgage, trust deed, including any equitable lien and equitable mortgage which
encumbers Trustor’s interest in the real property which is

encumbered by this Deed of Trust, or any part of or interest thereof, without
the prior written and recorded consent of Beneficiary shall constitute a default
hereunder, and shall give rise to all of Beneficiary’s remedies available herein
or as provided by law.

 

Any lien, mortgage, trust deed, including equitable lien and equitable mortgage
created after the date hereof which encumbers Trustor’s interest in the real
property encumbered by this Deed of Trust, or any part of or interest thereof,
without the prior, recorded, written consent of Beneficiary, shall be null and
void.

 

Failure by Beneficiary to take any action after the recordation of any such
lien, mortgage or trust deed shall not constitute a waiver of or estoppel to
assert any of the rights hereinabove granted Beneficiary. No such waiver or
estoppel shall be effective for any purpose except by way of a written, recorded
consent or waiver duly executed by Beneficiary.

 

Notwithstanding anything in this Rider to the contrary, the creation of any
involuntary lien which encumbers the real property which is encumbered by this
Deed of Trust, or any part or interest in such real property, shall not
constitute a default under this Deed of Trust if such involuntarily created lien
is removed within seventy-five (75) days after the creation thereof, or if not
so removed, Trustor shall have arranged for a bond in an amount satisfactory to
Beneficiary bonding around any such involuntary lien.

 

Date: December 10, 2002

 

Taitron Components Incorporated, a California Corporation

 

By:

 

 

--------------------------------------------------------------------------------

   

Stewart Wang, Chief Executive Officer

 



--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

PARCEL A:

 

ALL OF PARCEL 9 TOGETHER WITH THAT PORTION OF PARCEL 8 OF PARCEL MAP NO. 20839,
IN THE UNINCORPORATED TERRITORY OF JHE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS SHOWN ON MAP

FILED IN BOOK 273 PAGES 38 TO 43 INCLUSIVE, OF PARCEL MAPS, RECORDS OF SAID
COUNTY DESCRIBED AS A WHOLE AS FOLLOWS:

 

BEGINNING AT THE POINT OF INTERSECTION OF THE NORTHWESTERLY LINE OF SAID PARCEL
8 WITH A LINE 5.50 FEET SOUTHWESTERLY OF AND PARALLEL WITH, MEASURED AT RIGHT
ANGLES TO, THE NORTHEASTERLY LINE OF SAID PARCEL 8; THENCE

 

1.   ALONG SAID PARALLEL LINE SOUTH 48° 56’ 10” EAST 386.81 FEET TO THE
SOUTHEASTERLY LINE OF SAID PARCEL 8; THENCE

 

2.   ALONG THE SOUTHEASTERLY LINES OF SAID PARCELS 8 AND 9 NORTH 41° 03’ 50”
EAST 220.28 FEET TO THE NORTHEASTERLY LINE OF SAID PARCEL 9; THENCE

 

3.   ALONG SAID NORTHEASTERLY LINE NORTH 32° 55’ 20” WEST 337.10 FEET TO THE
NORTHERLY CORNER OF SAID PARCEL 9 BEING A POINT ON A CURVE CONCAVE SOUTHEASTERLY
HAVING A RADIUS OF 1958.00 FEET, TO WHICH LAST SAID COURSE IS RADICAL; THENCE

 

4.   SOUTHWESTERLY ALONG SAID CURVE AND ALONG THE NORTHWESTERLY LINES OF PARCELS
9 AND 8 THROUGH A CENTRAL ANGLE OF 09° 21’ 35” AN ARC DISTANCE OF 319.85 FEET TO
THE POINT OF BEGINNING.

 

AS AMENDED BY CERTIFICATE OF CORRECTION RECORDED OCTOBER 17, 1996 AS INSTRUMENT
NO. 96-1689481 AND SEPTEMBER 11, 1997 AS INSTRUMENT NO. 97-1406486 BOTH OF
OFFICIAL RECORDS OF SAID COUNTY.

 

SAID LAND IS ALSO KNOWN AS LOT 2 OF CERTIFICATE OF COMPLIANCE NUMBER 101,572
RECORDED OCTOBER 23, 1997 AS INSTRUMENT NO. 97-1671255, OFFICIAL RECORDS.



--------------------------------------------------------------------------------

 

EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES LYING
BELOW THE SURFACE OF SAID LAND, BUT WITHOUT THE RIGHT OF SURFACE ENTRY, AS
RESERVED OR GRANTED IN DOCUMENTS OF RECORD.

 

PARCEL B:

 

TOGETHER WITH AN EASEMENT FOR INGRESS, EGRESS, DRAINAGE AND DRIVEWAY PURPOSES AS
SET FORTH IN THAT CERTAIN RESERVATION OF RECIPROCAL INGRESS AND EGRESS, DRIVEWAY
AND DRAINAGE EASEMENTS AS RECORDED ON DECEMBER 12, 1997 AS INSTRUMENT NO.
97-1956856 OVER THE FOLLOWING:

 

OVER THAT PORTION OF PARCEL 10 OF PARCEL MAP NO. 20839 IN THE UNINCORPORATED
TERRITORY OF THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS SHOWN ON PARCEL
. MAP 20839 FILED IN BOOK 273 PAGES 38 TO 43 INCLUSIVE, OF PARCEL MAPS, RECORDS
OF SAID COUNTY, BEING A 13.00 FOOT WIDE STRIP OF LAND, THE SOUTHWESTERLY LINE OF
WHICH IS DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHERLY CORNER OF SAID PARCEL
10; THENCE ALONG THE SOUTHWESTERLY LINE OF SAID PARCEL 10 NORTH 32° 55’ 20” WEST
337.10 FEET TO THE WESTERLY CORNER OF SAID PARCEL 10.

 

THE NORTHEASTERLY LINE OF SAID STRIP SHALL BE PROLONGED OR SHORTENED SO AS TO
BEGIN ON THE SOUTHEASTERLY LINE OF SAID PARCEL 10 AND TERMINATE ON THE
NORTHWESTERLY LINE OF SAID PARCEL 10.

 

SAID EASEMENT SHALL BE APPURTENANT TO AND RUN WITH THE LAND DESCRIBED LINE IN
PARCEL B HEREIN.

 

PARCEL C:

 

AN EASEMENT FOR INGRESS, EGRESS, DRAINAGE AND DRIVEWAY PURPOSES OVER THAT
PORTION OF LAND MORE PARTICULARLY DESCRIBED IN EXHIBIT E OF THAT CERTAIN
AGREEMENT OF GRANTS OF RECIPROCAL INGRESS AND EGRESS, DRIVEWAY AND DRAINAGE
EASEMENTS RECORDED MAY 12, 1998 AS INSTRUMENT NO. 98-794646, OFFICIAL RECORDS.